Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 1 of 17




                              United States District Court
                                        for the
                              Southern District of Florida

    Jacob Zowie Thomas Rensel and          )
    others, Plaintiffs,                    )
                                           )
                                             Civil Action No. 17-24500-Civ-Scola
    v.                                     )
                                           )
    Centra Tech, Inc., Defendant.          )

         Order Granting the Plaintiffs’ Renewed Motion for Class Certification
          In this putative class action, the Plaintiffs allege that Centra Tech, Inc.
   (“Centra Tech) violated securities laws through its fraudulent and unlawful sale
   of cryptocurrencies. (See generally Am. Compl., ECF No. 97.) The Court initially
   denied the Plaintiffs’ motion for class certification as untimely and for failure to
   satisfy the ascertainability requirement by not offering sufficient proof of
   administrative feasibility. (Order, ECF No. 235.) The Court also denied the
   Plaintiffs’ renewed motion for class certification. (Order, ECF No. 258.)
          The Plaintiffs appealed this Court’s order denying class certification. The
   Eleventh Circuit vacated this Court’s order denying the Plaintiffs’ initial motion
   for class certification and remanded for further proceedings. On remand, the
   Plaintiffs requested to proceed on their renewed motion for class certification
   (Renewed Mot. for Class Cert., ECF No. 239.) The Court held a hearing on the
   renewed motion on September 8, 2021. The Court has carefully considered the
   Eleventh Circuit’s mandate, the parties’ written submissions, the record, and
   the applicable law. For the reasons stated below, the Court grants Plaintiffs’
   renewed motion for class certification. (ECF No. 239.)
              1. Facts

         A. Centra Tech and the Initial Coin Offering
         This litigation arises from Centra Tech, Inc.’s (“Centra Tech) alleged
   fraudulent and unlawful sale of cryptocurrencies. (See generally Am. Compl.,
   ECF No. 97.) Plaintiffs Jacob Zowie Thomas Rensel, Wang Yun He, Chi Hao
   Poon, King Fung Poon, Jae J. Lee, and Mateusz Ganczarek are current and
   former owners of Centra Tech Tokens (“CTR Tokens”) purchased during Centra
   Tech’s initial coin offering (“ICO”) from July 23, 2017 through October 5, 2017.
   (Am. Compl., ECF No. 97 at ¶¶ 1–3.)
         Defendant Centra Tech is a company founded in May 2016 that
   purported to sell cryptocurrency. (Id. at ¶ 97.) Centra Tech marketed the use of
   the Centra Wallet or a Centra Card, forms of payment that would allow users to
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 2 of 17




   pay for everyday purchases with cryptocurrencies. (Id. at ¶¶ 5, 6, 68.) Centra
   Tech falsely represented that the Centra Cards were purportedly backed up
   MasterCard and Visa. (Id. at ¶ 9.)
           To raise funds to develop the marketed products, Centra Tech held an
   initial coin offering (“ICO”) between July 23, 2017 and April 20, 2018. (Id. at
   ¶ 3.) The ICO involved the sale of “Centra Tech Tokens” or “CTR Tokens.” Each
   token entitled the holder to certain rights related to Centra Tech, including a
   .08% of the “rewards of the network profit generated inside of the terms and
   conditions of the token.” (Id. at ¶ 45.) Thus, although not marketed as a
   security, the CTR Tokens were securities similar to the stock sold at an initial
   public offering. (Id. at ¶¶ 59, 141, 161.) To entice investors, Centra Tech
   enlisted the promotional services of two well-known celebrities, Floyd
   Mayweather, Jr. and DJ Khaled. (Id. at ¶¶ 67, 68.) Centra Tech also began an
   online promotional campaign involving regular blog posts touting the benefits
   of CTR Tokens. (Id. at ¶¶ 90, 106.) As a result of those marketing efforts,
   thousands of investors, including the Plaintiffs, participated in the ICO. Centra
   Tech raised $32 million as a result of the ICO.
           Centra Tech made several misrepresentations to investors in promoting
   the ICO. It claimed that the Centra Tech Debit Card would be able to operate
   on Visa and Mastercard networks and allow users to make transactions in
   digital currencies in “real time.” (Id. at ¶ 230.) However, Centra Tech was never
   authorized to use the Visa or Mastercard networks and the Centra Tech Debit
   Card never allowed users to make digital currency transactions in real time.
   Centra Tech also fabricated fictional executives who they claimed were working
   with Centra Tech, touted Centra Tech’s nonexistent insurance policy, and
   made false claims regarding its insurance and state licenses to increase
   investor confidence and solicit additional purchases of CTR Tokens. (Id. at
   ¶¶ 270-285; 286-291; 292-299.) Centra Tech made these statements to induce
   Plaintiffs and the general public to invest in more unregistered CTR Token
   securities and as part of a scheme to artificially inflate the value of the patently
   worthless unregistered CTR Token securities. (Id. at ¶¶ 336.)
           As a result of these misrepresentations, the founders of Centra Tech,
   Defendants Sharma, Farkas, and Trapani, are currently the subjects of an SEC
   enforcement action for securities fraud (S.E.C. v. Sharma et al., No. 18-cv-2909-
   DLC (S.D.N.Y.) and are being criminally prosecuted in the Southern District of
   New York for the fraudulent Centra Tech scheme (United States v. Sharma et
   al., No. 18-cr-340-LGS (S.D.N.Y.)). 1

   1
    Sohrab Sharma was sentenced to eight years in prison “in connection with his leading role in
   a scheme to induce victims to invest more than $25 million worth of digital funds in Centra
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 3 of 17




      B. Plaintiffs’ Purchases of CTR Tokens
           From July 23, 2017 through October 5, 2017, the Plaintiffs all purchased
   CTR Tokens through respective Centra smart contracts. (Am. Compl., ECF
   No. 97 at ¶ 73.) A smart contract is a “a system running on a ‘blockchain’ that
   enables transactions to automatically execute according to pre-specified rules.
   (Id. at ¶ 73.) Because smart contracts run on block chains, the execution of
   smart contracts and related transactions are recorded in the public ledgers
   that blockchains create. (Id.)
           Centra Tech maintains business records of transactions to purchase CTR
   Tokens. These records contain information provided by investors to Centra
   Tech via Google Forms. (ECF Nos. 239-9, 239-10.) Investors who purchased
   CTR Tokens were asked to provide their names, contact information, digital
   wallet address, and emails. (Id.) Centra Tech also provided a spread sheet to
   the SEC containing the identities of all the investors in CTR Tokens and other
   Centra Tech products. 2
           On July 30, 2017, Co-Lead Plaintiff Jacob Zowie Thomas Rensel used 16
   Ether to purchase 8,050 CTR Tokens. (Id. at ¶ 34.) On October 27, 2017,
   Rensel exchanged his CTR Tokens for 0.7096997 of Bitcoin, which at the time
   was valued at 13.723 Ether. (Id.) Rensel claims that because he bought CTR
   Tokens at 16.1 Ether and exchanged them for Bitcoin worth 13.723 Ether, he
   has suffered a loss in the amount of 2.38 Ether. (Id.)
           Between September 21, 2017 and September 24, 2017, Co-lead Plaintiff
   Wang Yun He expended 511.35 Ether to purchase 102,269.4 CTR Tokens. (Id.
   at ¶ 38.) Yun He exchanged 150 Bitcoin to purchase 600,000 CTR Tokens
   between September 26, 2017 and October 1, 2017. (Id.) In total, Yun He
   purchased a total of 702,269.42079 CTR Tokens. (Id.) On December 16 and 17,
   2017, Yun He sold all his CTR Tokens for 30.355 Bitcoin. (Id.) Yun He claims
   that this sale reflects a loss of 119.645 Bitcoin and 511.35 Ether.
           On August 25, 2017, Plaintiff Chi Hao Poon expended 100 Ether to
   purchase 56,000 CTR Tokens. (Id. at ¶ 40.) Poon still holds the CTR Tokens
   purchased during the ICO. (Id.), Poon’s 56,000 CTR Tokens are worth 0.00
   Ether, representing a loss of 100 Ether.


   Tech, Inc. . . .Sharma pled guilty to conspiring to commit securities fraud, wire fraud, and mail
   fraud.” https://www.justice.gov/usao-sdny/pr/leading-co-founder-cryptocurrency-company-
   sentenced-8-years-prison-ico-fraud-scheme. (Last visited on September 9, 2021). Robert
   Farkas was sentenced to one year and one day in prison in connection with his role in the
   Centra Tech scheme. https://www.justice.gov/usao-sdny/pr/co-founder-cryptocurrency-
   company-who-defrauded-ico-investors-sentenced-prison. (Last visited on September 9, 2021).
   2 At the oral argument on September 8, 2021, counsel for the Plaintiffs represented that a copy

   of this spreadsheet had been obtained through third-party discovery.
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 4 of 17




           Plaintiff King Fung Poon used 100 Ether to purchase 56,000 CTR Tokens
   on August 25, 2017 and still holds the CTR Tokens he purchased on that date.
   (Id. at ¶ 42.) Since October 2018, the CTR Tokens decreased in value to 0.00
   Ether, representing a loss of 100 Ether. (Id. at ¶ 43.)
           Plaintiff Jae J. Lee used 30 Ether to purchase 6,000 CTR Tokens on
   September 12, 2017. (Id. at ¶ 44.) Lee’s tokens are worth 0.00 Ether and
   indicate a loss of 30 Ether. (Id. at ¶ 45.)
           Plaintiff Mateusz Ganczarek expended 40 Ether for 16, 2017 CTR Tokens
   on September 16 and 17, 2017. (Id. at ¶ 46.) Ganczarek purchased his tokens
   through a smart contract and still holds the original tokens he purchased
   during the ICO. (Id.)

            2. Procedural Background
          In the amended complaint, the Plaintiffs alleged violations of securities
   laws against Centra Tech, its principals, and promoters. The Plaintiffs
   voluntarily dismissed their claims against some Defendants and the Court
   dismissed the claims against other Defendants. Accordingly, the only claims
   that survive are those against Centra Tech for securities fraud under Section
   12(a)(1) of the Securities Act, 15 U.S.C. § 771(a)(1), Section 10(b) of the
   Exchange Act, and Rule 10b–5 under the Securities Exchange Act, 17 C.F.R.
   § 240.10b–5.
          Following Centra Tech’s failure to appear in this action by a court-
   ordered date, the Plaintiffs filed a motion for a Clerk’s Entry of Default against
   Centra Tech, (ECF No. 169), which the Clerk issued on January 31, 2019. (ECF
   No. 172.) On June 13, 2019, the Plaintiffs filed a motion for a default
   judgement against Centra Tech (ECF No. 211) and a motion for class
   certification. (ECF No. 212.) Two days later, counsel for Centra Tech finally
   entered a notice of appearance and filed a motion to set aside the Clerk’s Entry
   of Default. (ECF Nos. 213, 214.) Centra Tech also filed a response in opposition
   the Plaintiffs’ motion for default judgment and motion for class certification.
   (ECF Nos. 216, 217.) The Court decided the disputes in separate orders.
          The Court denied the Plaintiffs’ original motion for class certification and
   their renewed motion for class certification. The Court determined that the
   motion for class certification was untimely and that the Plaintiffs had failed to
   show the class was ascertainable by failing to prove administrative feasibility.
   (ECF No. 235.) The Court denied the renewed motion for failure to adduce new
   evidence, changed circumstances, or new information about the class
   members’ claims. (Order, ECF No. 258.) Because Centra Tech had failed to
   appear in this case by a court-ordered date and had failed to excuse its
   noncompliance, the Court granted the Plaintiffs’ motion for default judgment
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 5 of 17




   and entered a final judgment against Centra Tech. (ECF No. 263.) The Court
   found Centra Tech liable to the individual Plaintiffs and awarded monetary
   damages to each named Plaintiff. (Id.)
          The Plaintiffs appealed this Court’s order denying their motion for class
   certification. On appeal, the Eleventh Circuit vacated this Court’s order and
   remanded for further proceedings. Rensel v. Centra Tech, Inc., 2 F.4th 1359,
   1370 (11th Cir. 2021). The Court held that the motion was timely, that
   administrative feasibility was not a requirement of ascertainability or Rule 23,
   and that the Plaintiffs’ proposed classes (including the one at issue in the
   renewed motion) “easily” satisfied the requirements of ascertainability. Id.
   Although the Eleventh Circuit did not reverse the finding of liability against
   Centra Tech, the appellate court vacated the final judgment in so far as it did
   not account for all of the relief sought by the Plaintiffs. Id.
          After the Eleventh Circuit issued its mandate, the Court held a status
   conference on the matter on September 1, 2021. The Plaintiffs requested that
   the Court rule on the arguments advanced in the Plaintiffs’ renewed motion for
   class certification (as opposed to those in the initial motion). (Renewed Mot. for
   Class Cert., ECF No. 239). The Court granted the Plaintiffs’ request to proceed
   on their renewed motion, noting that the motion had been fully briefed by both
   parties. (See generally, Resp. in Opp’n, ECF No. 249; Reply, ECF No. 250.)
          In the renewed motion for class certification, the Plaintiffs claim that
   Centra Tech’s deception and fraudulent scheme had the effect of injuring
   thousands of persons who purchased CTR Tokens during the ICO. The
   Plaintiffs move to certify the following class:
          All persons and entities who purchased or otherwise acquired Centra
          Tech Tokens (“CTR Tokens”) directly from Defendant Centra Tech in
          connection with its “official” initial coin offering from July 23, 2017
          through October 5, 2017. (“Class Period”).
          Excluded from the Class are: (i) defendant Centra Tech; (ii) any person
          who was an officer, director or employee of Centra Tech, Inc.; (iii) any
          immediate family member of any excluded person; (iv) any firm, trust,
          corporation or other entity in which any excluded person or entity has or
          had a controlling interest; and (v) the legal representatives, affiliates,
          heirs, successors in-interest, or assigns of any such excluded person or
          entity.
   (Renewed Mot. for Class Certification, ECF No. 239 at 11.) The Plaintiffs ask
   the Court to appoint Plaintiffs Chi Hao Poon, King Fung Poon, Jae J. Lee, and
   Mateusz Ganczarek as Class Representatives and to appoint Levi & Korsinsky
   and Taylor-Copeland Law as Class Counsel. (Id. at 10, 29.) In their renewed
   motion, the Plaintiffs have dropped Plaintiff Rodney Warren from the proposed
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 6 of 17




   Class because he purchased his CTR Tokens outside the Class period.

            3. Legal Standard
          “Under Rule 23, certification is proper where the proposed classes satisfy
   an implicit ascertainability requirement, the four requirements listed in
   Rule 23(a), and the requirements listed in any of Rule 23(b)(1), (2), or (3).”
   Karhu v. Vital Pharms., Inc., 621 F. App’x 945, 946 (11th Cir. 2015).
   Specifically, Rule 23(a) requires that that party seeking certification
   demonstrate four prerequisites: “(1) that the class is so numerous that joinder
   of all members is impracticable; (2) that there are questions of law or fact
   common to the class; (3) that the claims or defenses of the representative
   parties are typical of the claims or defenses of the class; and (4) that the
   representative parties will fairly and adequately protect the interests of the
   class.” Fed. R. Civ. P. 23(a).
          Satisfaction of the Rule 23(a) factors, however, does not end the inquiry,
   and a class still may not be certified unless one of the requirements of
   Rule 23(b) are satisfied. Klay v. Humana, Inc., 382 F.3d 1241, 1250 (11th Cir.
   2004). The Plaintiffs pursue monetary relief and thus seek certification of the
   proposed class pursuant to Rule 23(b)(3). Rule 23(b)(3) requires a plaintiff to
   prove that common questions predominate over any questions affecting only
   individual members; and class resolution is superior to other available
   methods for the fair and efficient adjudication of the controversy. Harris v.
   Nortek Glob. HVAC LLC, No. 14-CIV-21884, 2016 WL 4543108, at *3 (S.D. Fla.
   Jan. 29, 2016) (citing Amchem Products, Inc. v. Windsor, 521 U.S. 591, 615
   (1997)). Additionally, although not explicitly contemplated by Rule 23,
   ascertainability is an implicit requirement for class certification. Cherry v.
   Dometic Corp., 986 F.3d 1296, 1302 (11th Cir. 2021).
          In reviewing a motion for class certification, the Court must conduct a
   “rigorous analysis” of the facts and law to determine whether the parties
   proposing the class has met its burden of demonstrating compliance with
   Rule 23. Gen. Tel. Co. of the S.W. v. Falcon, 457 U.S. 147, 161 (1982); see also
   Sacred Heart Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601
   F.3d 1159, 1169 (11th Cir. 2010) (citation omitted). While the district court’s
   class certification analysis “may ‘entail some overlap with the merits of the
   plaintiff’s underlying claim,’ Rule 23 grants courts no license to engage in free-
   ranging merits inquiries at the certification stage.” See Amgen Inc. v. Conn. Ret.
   Plans & Trust Funds, 133 S. Ct. 1184, 1195 (2013) (citations omitted). Rather,
   “[m]erits questions may be considered to the extent—but only to the extent—
   that they are relevant to determining whether the Rule 23 prerequisites for
   class certification are satisfied.” Id.
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 7 of 17




          The defaulted status of a defendant will not preclude the plaintiffs from
   receiving class certification so long as the requirements of Rule 23 are satisfied.
   Holmes v. DRS Processing LLC, No. 3:18-CV-1193-J-39JRK, 2020 WL 7419687,
   at *4 (M.D. Fla. Nov. 3, 2020) (Klindt, MJ.), report and recommendation
   adopted, No. 3:18-CV-1193-J-39JRK, 2020 WL 8222232 (M.D. Fla. Dec. 23,
   2020) (Davis, J.) (certifying class against a defaulted defendant); Leo v.
   Classmoney.net, No. 18-CV-80813, 2019 WL 238548, at *2 (S.D. Fla. Jan. 10,
   2019) (Matthewman, J.) (recognizing that the prerequisites for class
   certification must be satisfied notwithstanding a defendant’s failure to appear
   and defend an action); Kron v. Grand Bahama Cruise Line, LLC, 328 F.R.D.
   694, 698-703 (S.D. Fla. 2018) (certifying class against a defaulted defendant in
   a TCPA case) (Martinez, J.).

            4. Analysis
          To show that class certification is appropriate under Rule 23, the party
   seeking class certification must show that the action satisfies the standards of
   both Rule 23(a) and 23(b). Turner v. Beneficial Corp., 242 F.3d 1023, 1025
   (11th Cir. 2001). The parties dispute whether the Plaintiffs’ renewed motion for
   class certification is timely and whether the Plaintiffs have satisfied the
   requirements of Rule 23. Additionally, the Plaintiffs aver that because Centra
   Tech is a defaulted defendant it has lost its opportunity to oppose class
   certification.
          In an abundance of caution and because the Court finds Centra Tech’s
   arguments unavailing, the Court addresses those arguments in this Order.
   Moreover, the Court will not revisit the parties’ timeliness arguments because
   the Eleventh Circuit already determined that the Plaintiffs’ motion for class
   certification was timely. The Court likewise adopts the Eleventh Circuit’s
   holding that the Plaintiffs have “easily” shown that the proposed class is
   ascertainable. Lastly, and after careful consideration, the Court finds that the
   Plaintiffs have satisfied the requirements of Rule 23 and the motion is due to
   be granted.

      A. Class Definition
          Before reaching the Rule 23(a)’s requirements, the Court addresses the
   proposed class definition. Plaintiffs’ class definition seeks to certify: “All
   persons and entities who purchased or otherwise acquired Centra Tech Tokens
   (“CTR Tokens”) directly from Defendant Centra Tech in connection with its
   “official” initial coin offering from July 23, 2017 through October 5, 2017.
   (“Class Period”).” (emphasis added).
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 8 of 17




         The Court finds that with a slight modification, the definition is concise
   and specific such that the group is capable of being identified. Specifically, the
   proposed class should include only those individuals or entities who actually
   purchased and held CTR Tokens during the class period. Luczak v. Nat’l
   Beverage Corp., No. 0:18-CV-61631-KMM, 2021 WL 3163544, at *3 (S.D. Fla.
   July 12, 2021) (Moore, J.) (modifying and approving class definition in a
   securities case that included those who actually held the securities at issue
   during the class period or because of the alleged misconduct).
         Accordingly, the proposed class is modified only to the extent that it
   removes “otherwise acquired,” from the proposed definition. Id.; see also Thorpe
   v. Walter Inv. Mgmt., Corp., No. 1:14-cv-20880, 2016 WL 4006661, at *5 (S.D.
   Fla. Mar. 16, 2016) (“A plaintiff claiming a violation of a private securities fraud
   under Rule 10b–5 must prove, inter alia, reliance on the misrepresentation. It
   plainly follows then that a person who did not resolve to purchase a security
   cannot claim reliance on a purported misrepresentation.”) (citation omitted and
   emphasis included in original). Notably, all the Plaintiffs, except Warren,
   purchased and held CTR Tokens during the proposed class period. The
   proposed definition is otherwise concise and specific as it excludes purchases
   made through secondary markets, which could affect the required showing of
   reliance on Centra Tech’s misrepresentations. The Court also approves the
   exclusion of Centra Tech, its principals and their family members, and
   controlling shareholders.

      B. Ascertainability
          The Court is not required to determine the issue of ascertainability
   because the Eleventh Circuit held that the Plaintiffs’ proposed subclasses,
   including the class proposed here, “easily” met the standard for
   ascertainability. Rensel, 2 F. 4th at 1369. Even so, a brief discussion is
   necessary to the extent the parties’ papers conflate ascertainability and
   administrative feasibility.
          Ascertainability serves as an implied prerequisite of Rule 23. Cherry, 986
   F.3d at 1302 (11th Cir. 2021). “Class representatives bear the burden of
   establishing that their proposed class is adequately defined and clearly
   ascertainable, and they must satisfy this requirement before the district court
   can consider whether the class satisfies the enumerated prerequisites
   of Rule 23(a).” Id. The Eleventh Circuit has traditionally collapsed class
   definition and ascertainability into one inquiry. Id. To that end, “a proposed
   class is ascertainable if it is adequately defined such that its membership is
   capable of determination.” Id. at 1304. And “membership can be capable of
   determination without being capable of convenient determination.” Id.
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 9 of 17




   (emphasis in original). Id. at 1303. On the other hand, a class is inadequately
   defined when it is defined through vague or subjective criteria. Id. at 1301.
   When a proposed class lacks an adequate definition, the district court cannot
   ascertain who belongs in that proposed class. Id. at 1302. Neither this analysis
   nor the remainder of the Rule 23 analysis requires “administrative feasibility”;
   if the action involves a proposed Rule 23(b)(3) class, like the present matter,
   the district court may consider administrative feasibility as part of the
   manageability criterion under Rule 23(b)(3). Id. at 1304.
          Here, the Plaintiffs have adduced sufficient evidence to “meet the Cherry
   standard for ascertainability.” Rensel, 2 F. 4th at 1369. Indeed, membership in
   the class turns on objective, verifiable criterion of having purchased CTR
   Tokens during the specific dates of the ICO. Id. For example, a spreadsheet
   produced by Centra Tech to the Securities Exchange Commission identifies all
   of the investors who purchased digital tokens issued by Centra Tech, each
   investor’s contact information, the digital wallet addresses of the investors that
   purchased CTR Tokens, and information identifying each purchase. The
   spreadsheet contains tabs and includes purchase information during the ICO
   period. Plaintiffs’ counsel represented at oral argument that the Plaintiffs had
   come into possession of the spreadsheet through third-party discovery. Thus,
   they have a means for identifying all individuals who purchased CTR Tokens
   and identifying those who purchased the tokens during the class period
   through a cross-referencing process.
          Centra Tech also maintained business records of information submitted
   by investors that purchased CTR Tokens during the ICO. The business records
   contain information from ICO investors including their email addresses, full
   names, digital wallet addresses, birth dates, and home addresses. (ECF Nos.
   234-5, 239-9, 239-10.) For example, the Plaintiffs submit an email from Centra
   Tech to Poon confirming the purchase of CTR Tokens. (ECF No. 239-10.) This
   confirmation email has a date, the purchaser’s name, home address, email
   address, and digital wallet address. (Id.) Similarly, the Plaintiffs advance a
   blank Google Form document related to the Centra ICO, which requires
   investors to provide identifying contact information. (ECF No. 239-9.) Centra
   Tech has also represented to the Court that it maintains some records in
   relation to purchases of CTR Tokens. (Sykes Decl., ECF No. 26-3 at ¶¶ 16–18.)
          As the Eleventh Circuit held, the Plaintiffs have adduced sufficient
   means to show that class membership is capable of being determined. Rensel,
   2 F.4th at 1370. That the Plaintiffs have yet to obtain some of these records
   from Centra Tech is not dispositive in this case because discovery has not been
   meaningfully conducted and Centra Tech does not dispute the existence of the
   documents or that the Plaintiffs may obtain same through discovery. Cherry,
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 10 of 17




   108 F. 3d at 1303 (“A class is “clearly ascertainable” if we are certain that its
   membership is “capable of being” determined . . . But membership can be
   capable of determination without being capable of convenient determination.
   Administrative feasibility is not an inherent aspect of ascertainability.”)
   (emphasis added in original) (internal citations omitted).
          Centra Tech argues that the motion should be denied because it asserts
   a new theory or new proposed class. (ECF No. 246 at 10.) In other words,
   Centra Tech avers that the Plaintiffs have improperly amended the class from
   the three subclasses proposed in the original motion. However, the proposed
   class in the renewed motion was also raised in the original motion and
   considered by the Eleventh Circuit.

      C. Requirements of Rule 23(a)

      (1) Numerosity

          Rule 23(a)(2)’s numerosity prerequisite requires that “the class is so
   numerous that joinder of all members is impracticable.” “[A] plaintiff need not
   show the precise number of members in the class.” Evans v. U.S. Pipe &
   Foundry Co., 696 F.2d 925, 930 (11th Cir. 1983) (citations omitted). “A
   reasonable estimate is enough.” Bostwick v. SMH (US) Inc., 1998 WL 934642, at
   *3 (N.D. Ga. Oct. 30, 1998), aff’d sub nom. Bostick v. SMH (US), Inc., 228 F.3d
   413 (11th Cir.2000) (citing Evans). While there is no exact number to establish
   numerosity, the Eleventh Circuit has found that “generally less than twenty-
   one is inadequate, more than forty adequate, with numbers between varying
   according to other factors.” Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553
   (11th Cir. 1986) (internal citation omitted). Accordingly, the numerosity
   requirement is a “generally low hurdle.” Vega, 564 F.3d at 1267. Even so, a
   plaintiff still has the burden to make “some showing” that the class meets the
   numerosity requirement. Id. The Eleventh Circuit has acknowledged that at
   least one court has recognized that when the numerosity question is a close
   one, a balance should be struck in favor of a finding of numerosity because the
   court has the option to decertify pursuant to Rule 23(c)(1). Evans, 696 F.2d at
   930.
          The Plaintiffs have satisfied the numerosity requirement and Centra Tech
   does not dispute this in its response to the renewed motion. The Plaintiffs
   allege that there are thousands of Class members that will be confirmed
   through the methods described in the prior section. The Centra Tech
   spreadsheet identifies at least 3500 different purchases (not investors) during
   the ICO, and the criminal complaint alleges that thousands of individual and
   entities were harmed by Centra Tech’s scheme. (Renewed Mot. for Class
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 11 of 17




   Certification, ECF No. 239 at 22.) The Court is satisfied that the Plaintiffs
   satisfied the numerosity requirement.

      (2) Commonality
          Rule 23(a)(2)’s commonality requirement demands “questions of law or
   fact common to the class.” Fed. R. Civ. P. 23(a)(2). As with numerosity, the
   Eleventh Circuit has described the commonality requirement as a “low hurdle”
   or a “light burden,” as commonality “does not require that all questions of law
   and fact raised be common.” Williams v. Mohawk Indus., Inc., 13 568 F.3d
   1350, 1356 (11th Cir. 2009). “Commonality requires that there be at least one
   issue whose resolution will affect all or a significant number of the putative
   class members. Id. at 1355. In other words, what matters to class certification
   is “the capacity of a class-wide proceeding to generate common answers apt to
   drive the resolution of the litigation.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S.
   338, 350 (2011).
          The Plaintiffs advance a series of questions that will be answered through
   common proof, including whether Centra Tech sold unregistered securities;
   whether Centra Tech knowingly engaged in a fraudulent scheme related to its
   ICO; whether CTR Token prices were artificially inflated during the Class period
   as a result of Centra Tech’s misrepresentations; and whether the Class
   member sustained damages as a result of Centra Tech’s sale of unregistered
   securities and fraudulent conduct. (Renewed Mot. for Class Certification, ECF
   No. 239 at 15–16.)
          The Plaintiffs have met their burden because the Class members share
   issues of law and fact relating to Centra Tech’s misrepresentations and the
   resulting financial harm to the Plaintiffs. See Katz v. MRT Holdings, LLC, No.
   07-61438-CIV, 2008 WL 4725284, at *3 (S.D. Fla. Oct. 24, 2008) (Cohn, J.)
   (finding plaintiffs had satisfied commonality requirement in a securities fraud
   class action because they shared questions regarding whether federal
   securities laws were violated, whether the defendants sold unregistered
   securities, and whether the defendants participated in a fraudulent scheme);
   Aranaz v. Catalyst Pharm. Partners Inc., 302 F.R.D. 657, 665 (S.D. Fla. 2014)
   (Ungaro, J.) (determining commonality requirement had been satisfied in
   securities fraud case).

      (3) Typicality
          Rule 23(a)(3)’s typicality prerequisite requires that “the claims or
   defenses of the representative parties are typical of the claims or defenses of
   the class.” The claims of the class members do not need to be identical to those
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 12 of 17




   of the class representative; rather, there must exist “a sufficient nexus . . .
   between the legal claims of the named class representatives and those of
   individual class members to warrant class certification.” Ault v. Walt Disney
   World Co., 692 F.3d 1212, 1216 (11th Cir. 2012). This nexus exists if the
   claims of the class representative and the class members “arise from the same
   event or pattern or practice and are based on the same legal theory.” Id. at
   1217 (citing Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th
   Cir. 1984)).
          The claims of proposed class representatives Hao Poon, Poon, Lee, and
   Ganczarek are typical of those of the class. The Plaintiffs allege that: they each
   purchased CTR Tokens during the ICO; CTR Tokens are unregistered
   securities; Centra Tech made several misrepresentations to induce the
   Plaintiffs to purchase CTR Tokens; Centra Tech worked in concert with its
   principals and promoters to defraud investors; and the Plaintiffs relied to their
   detriment on Centra Tech’s misrepresentations. (Class Representatives’ Decl.,
   ECF Nos. 239-26, 239-27, 239-28, 239-29, and 239-30); (Am. Compl., ECF No.
   97.) Thus, the claims arise from the same event, are premised on the same
   legal theory, and share the same essential characteristics. Thorpe, 2016 WL
   4006661, at *8 (finding the plaintiffs satisfied typicality requirement in a
   securities fraud case because “[t]he alleged fraudulent statements comprise the
   wrongful acts which will serve as the same factual predicate for Plaintiffs and
   all members of the class and which will determine whether Defendants are
   liable under the same securities fraud theories.”) (emphasis in original); Katz,
   2008 WL 4725284, at *3 (in securities fraud and sale of unregistered securities
   case, the court found the plaintiffs satisfied the typicality requirement because
   the claims stemmed from the same event and were based on the same legal
   theories).

      (4) Adequacy
          Rule 23(a)(4) requires adequacy of representation, stating that “the
   representative parties will fairly and adequately protect the interests of the
   class.” This requirement applies to both the named plaintiffs and their
   counsel. London v. Wal–Mart, Inc., 340 F.3d 1246, 1253 (11th Cir. 2003). The
   adequacy analysis encompasses two inquiries: (1) whether any substantial
   conflicts of interest exist between the representatives and the class; and
   (2) whether the representatives will adequately prosecute the action.” Valley
   Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003).
          The Court finds that the named Plaintiffs possess the same interests as
   the other putative class members. Further, the Court is not aware of any
   conflicts that would preclude the named Plaintiffs or their counsel from
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 13 of 17




   adequately representing and protecting the interests of the proposed class.
          Centra Tech argues that there is clearly a conflict between the named
   Plaintiffs because Warren has been excluded from the proposed class as he
   purchased his CTR Tokens outside the class period. (Resp. in Opp’n, ECF
   No. 264 at 11.) This argument is unavailing. Centra Tech fails to cite to any
   authority supporting its argument. Warren’s exclusion from the proposed class
   does not constitute a substantial conflict for purposes of the adequacy
   requirement. Indeed, the Court has already found that Centra Tech is liable to
   Warren and has awarded him damages. The other Plaintiffs can continue
   representing the interests and rights of the class members. Moreover, Plaintiffs’
   counsel has set forth sufficient qualifications and experience in handling
   similar matters. (Firm resumes, ECF Nos. 239-2, 239-3.)
          Accordingly, the Plaintiffs have satisfied all of the requirements of
   Rule 23(a).

      D. Requirements of Rule 23(b)
           To satisfy Rule 23(b), a movant must show that the action satisfies at
   least one of three alternative standards. Pickett v. Iowa Beef Processors, 209
   F.3d 1276, 1279 (11th Cir.2000). The Plaintiffs move for class certification
   under Rule 23(b)(3), under which certification is appropriate only if:
   (1) “questions of law or fact common to class members predominate over any
   questions affecting only individual members”; and (2) “a class action is superior
   to other available methods for fairly and efficiently adjudicating the
   controversy.” Fed. R. Civ. P. 23(b)(3); see also Harris v. Nortek Glob. HVAC LLC,
   No. 14-CIV-21884, 2016 WL 4543108, at *3 (S.D. Fla. Jan. 29, 2016) (Bloom,
   J.) (citing Amchem Products, Inc. v. Windsor, 521 U.S. 591, 615 (1997)).

      (1) Predominance
          To satisfy the predominance requirement of Rule 23(b)(3), a movant must
   show that issues subject to generalized proof, which are applicable to the
   putative class members equally, predominate over issues requiring
   individualized evidence. Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999,
   1005 (11th Cir.1997). Common issues of fact and law predominate if they have
   a direct impact on every class member’s effort to establish liability that is more
   substantial than the impact of any individualized issues in resolving the claims
   of each class member. See Sacred Heart, 601 F.3d at 1170. The court’s inquiry
   is typically focused on “whether there are common liability issues which may
   be resolved efficiently on a class-wide basis.” Brown v. SCI Funeral Servs. of
   Fla., 212 F.R.D. 602, 606 (S.D. Fla. 2003) (Graham, J.).
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 14 of 17




           In this case, the Plaintiffs allege two distinct causes of action against
   Centra Tech: (1) violations of Section 12(a)(1), 15 U.S.C. § 77l(a)(1), of the
   Securities Act; and (2) violations of under Section 10(b) of the Exchange Act
   and SEC Rule 10b-5. Because these causes of action involve different elements,
   the Court will address each cause separately. Generally, class actions are “a
   particularly appropriate means for resolving securities fraud actions.” In re
   AmeriFirst Sec. Litig., 139 F.R.D. 423, 427 (S.D. Fla. 1991) (Hoeveler, J.).
   However, individual issues of reliance may sometimes render a securities class
   action inappropriate. Katz, 2008 WL 4725284, at *4.
           Section 12(a)(1), 15 U.S.C. § 77l(a)(1), of the Securities Act creates a
   private right of action against any person who “offers or sells a security in
   violation of” Section 5, 15 U.S.C. § 77e, of the Securities Act. See, e.g., Raiford
   v. Buslease, Inc., 825 F.2d 351, 353 (11th Cir. 1987). In order to establish
   liability under Section 12(a)(1), a plaintiff must prove (1) the defendants sold or
   offered to sell securities; (2) no registration statement was in effect as to the
   securities; and (3) interstate transportation or communication and the mails
   were used in connection with the sale or offer of sale. SEC v. Levin, 849 F.3d
   995, 1001 (11th Cir. 2017). Therefore, claims for the sale of unregistered
   securities do not involve individual issues of reliance. Accordingly, courts have
   found that cases involving such claims meet the predominance requirement
   of Rule 23(b)(3). See Katz, 2008 WL 4725284, at *5; see also In re 1 Glob. Cap.
   LLC, No. 18-19121-RAM, 2020 WL 1486791, at *5 (Bankr. S.D. Fla. Mar. 23,
   2020) (Mark, J.) (finding action involving claims for the sale of unregistered
   securities meets the predominance requirement); Cooper v. Miller Johnson
   Steichen Kinnard, Inc., 2003 WL 1955169, *5 (D. Minn. Apr. 21, 2003) (Kyle, J.)
   (finding action involving claims for the sale of unregistered securities “easily”
   meets the predominance requirement); Dietrich v. Bauer, 192 F.R.D. 119
   (S.D.N.Y. 2000) (Sweet, J.) (finding action involving claims for sale of
   unregistered securities satisfies the predominance requirement). Accordingly,
   the Plaintiffs claims under Section 12(a)(1) satisfy the predominant
   requirement.
           The elements of a securities fraud claim under Rule 10b are: “(1) that the
   defendant committed a deceptive or manipulative act, (2) in furtherance of the
   alleged scheme to defraud, (3) with scienter, and (4) reliance.” In re: Altisource
   Portfolio Sols., S.A. Sec. Litig., No. 14-81156-CIV- WPD, 2015 WL 11988900, at
   *5 (S.D. Fla. Dec. 22, 2015) (citing In re Alstom SA, 406 F. Supp. 2d 433, 474
   (S.D.N.Y. 2005)). While the element of reliance is required to establish the
   Plaintiffs’ securities fraud claims, the Court finds that that any individual
   issues of reliance do not prevent certification of the proposed class.
           The Plaintiffs seek to rely on the fraud-created-the-market presumption
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 15 of 17




   of reliance. Courts that have recognized this theory have limited its use to the
   narrow circumstance “where but for the fraud the securities would not have
   been marketable.” Lipton v. Documation, Inc., 734 F.2d 740, 747 (11th Cir.
   1984) (recognizing that in a setting of “a new issue offering,” certain actors who
   introduce an otherwise unmarketable security into the market by means of
   fraud could be liable in an action for securities fraud); Katz, 2008 WL 4725284,
   at *5 (finding that plaintiffs in a security fraud class action had satisfied the
   requirement of predominance through a fraud-created-the-market theory
   because the plaintiffs showed that but for the defendant’s fraud, the securities
   would have been unmarketable); AAL High Yield Bond Fund v. Ruttenberg, 229
   F.R.D. 676, 678-79 (N.D. Ala. 2005) (finding that plaintiffs in putative class
   action had satisfied the element of predominance through a fraud-created-the-
   market presumption because they had shown that but for the defendants’ false
   and misleading statements, the securities would not have come on the market
   and that the initial offering allowed the defendants to disseminate those false
   statements). As evidence of their theory, the Plaintiffs have cited to the criminal
   and enforcement actions against Centra Tech and its individual principals for
   securities fraud, as well as the white paper, blog posts, and social media posts
   that were circulated to induce investors to purchase CTR Tokens during the
   ICO. The Court is satisfied that Centra Tech’s misrepresentations, such as
   their assurances that the offered securities were backed by Visa and
   Mastercard, that they were insured by a third party, or even that they had real
   and not fictitious managers, would have prevented CTR Tokens from being
   marketed. In light of the foregoing, the Court finds that the plaintiff has
   satisfied the predominance requirement of Rule 23(b)(3).

      (2) Superiority
           To satisfy the superiority requirement of Rule 23(b)(3), a movant must
   show that “a class action is superior to other available methods for fairly and
   efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). “The focus of
   this analysis is on the relative advantages of a class action suit over whatever
   other forms of litigation might be realistically available to the plaintiffs.” Sacred
   Heart, 601 F.3d at 1183–84. Rule 23(b)(3) lists matters pertinent to this
   finding: “(A) the class members’ interests in individually controlling the
   prosecution or defense of separate actions; (B) the extent and nature of any
   litigation concerning the controversy already begun by or against class
   members; (C) the desirability or undesirability of concentrating the litigation of
   the claims in the particular forum; and (D) the likely difficulties in managing a
   class action.”
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 16 of 17




          The Plaintiffs argue that it would be superior to manage this litigation as
   a class action. They cite to common questions of law, the absence of evidence
   that there are any conflicts between individual class members, and the fact
   that the action stems from the same event and resulted in the same kind of
   harm to the Plaintiffs.
          At oral argument, and for the first time in this litigation, Centra Tech
   argued that a class action is not superior because the relief would be
   duplicative of the enforcement and criminal actions against Centra Tech’s
   principals. Centra Tech offered no evidence to support its proposition that
   those actions would provide full relief to the class members, nor did it cite to
   any case law. In response, counsel for the Plaintiffs represented that he had
   spoken to government attorneys regarding a risk of duplicative awards to the
   Plaintiffs and learned that those actions were not guaranteed to result in a
   financial award to the putative class members.
          Class treatment is often the best method for resolving securities fraud
   claims predicated on public misrepresentations. See, e.g., Kennedy v. Tallant,
   710 F.2d 711, 718 (11th Cir. 1983) (affirming certification of securities fraud
   class action and noting “[i]ndeed, we find that this suit involving a single
   conspiracy and fraudulent scheme against a large number of individuals is
   particularly appropriate for class action. Separate actions by each of the class
   members would be repetitive, wasteful, and an extraordinary burden on the
   courts.”); In re AmeriFirst Sec. Litig., 139 F.R.D. at 427 (“It is well-recognized
   that class actions are a particularly appropriate means for resolving securities
   fraud actions.”); In re Health Ins. Innovations Sec. Litig., No. 8:17-CV-2186-T-
   60SPF, 2020 WL 10486665, at *6 (M.D. Fla. Oct. 21, 2020) (Flynn, J.), report
   and recommendation adopted, No. 8:17-CV-2186-T-60SPF, 2020 WL 10486666
   (M.D. Fla. Nov. 19, 2020) (Barber, J.) (“It is well recognized that
   a class action is not only a superior method but sometimes the only feasible
   method to fairly and efficiently adjudicate a controversy, such as this one,
   involving a large number of purchasers of securities allegedly injured
   by securities law violations.”). This case is no exception. The Court is not aware
   of any reason why the putative class members might have a special interest in
   controlling their individual claims. On the contrary, it appears that the class
   members would favor class treatment because there are an abundance of
   common issues and facts in this case. See Gen. Tel. Co. of Sw. v. Falcon, 457
   U.S. 147, 155 (1982) (“Class relief is peculiarly appropriate when the issues
   involved are common to the class as a whole and when they turn on questions
   of law applicable in the same manner to each member of the class because it
   saves the resources of both the courts and the parties by permitting an issue
   potentially affecting every class member to be litigated in an economical
Case 1:17-cv-24500-RNS Document 322 Entered on FLSD Docket 09/10/2021 Page 17 of 17




   fashion under Rule 23.”) (internal quotations omitted); Sacred Heart, 601 F.3d
   at 1184 (“[T]he predominance analysis has a tremendous impact on the
   superiority analysis for the simple reason that, the more common issues
   predominate over individual issues, the more desirable a class action lawsuit
   will be as a vehicle for adjudicating the plaintiffs' claims both relative to other
   forms of litigation such as joinder or consolidation, and in absolute terms of
   manageability.”) (internal quotations omitted).
          Accordingly, class certification is warranted under Rule 23.
             5. Conclusion
         For the reasons stated herein, the Court grants the Plaintiffs’ renewed
   motion for class certification. (ECF No. 239.) Lead Plaintiffs Jacob Zowie
   Thomas Rensel and Wang Yun He, and proposed class representatives Chi Hao
   Poon, King Fung Poon, Jae J. Lee, and Mateusz Ganczarek are appointed as
   Class Representatives. Additionally, Levi & Korsinsky, LLP and Taylor-
   Copeland Law are hereby appointed as Class Counsel.
           Done and ordered, in chambers, in Miami, Florida on September 10,
   2021.



                                                Robert N. Scola, Jr.
                                                United States District Judge
